IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-89,848-01


                      EX PARTE JONATHAN REY CHAVEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2013-DCR-3458-A IN THE 107TH DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

burglary of a habitation and sentenced to imprisonment for eight years. He did not appeal his

conviction.

        On May 2, 2019, an order designating issues was signed by the trial court ordering affidavits

from counsel. No affidavits have been forwarded with the habeas application, nor are there any

findings from the trial court. We remand this application to the 107th District Court of Cameron

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 3, 2019
Do not publish